BY THE COURT.
Where the creditors are to be paid out of a particular fund, or are united in the same transaction, so as to produce a privity between them, all are to join; and the defendant shall not be obliged to litigat» the same question, with each separate creditor. In this case, all the creditors joined in an instrument, which at law discharged the defendant, William Wirtz, from the payment of the debts due to them by himself and Charles Wirtz. The object, of this bill, is to set aside this release, which affected all the creditors equally, and in which • they all united. The court cannot set it aside, in respect of part of the creditors, and leave it to operate against the others; nor can we set it aside as to all, unless all were parties, either by name, or as being represented by a part, suing in the names of all. The demurrer must be sustained; but the plaintiffs have liberty to amend. ,